DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on a European patent application filed in Europe on 04/28/2020. The Applicant has filed a certified copy of the EP20171923.4 application as required by 37 CFR 1.55, which has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2021 is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 4/16/2021 are accepted to by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims as recited “for alternatively connecting the second pump control unit after removing the first pump control unit”. It is not clear whether or not the first pump and the second pump run’s alternately and also not clear when and in what situation the first pump control unit gets removed? 
For compact prosecution the Examiner interpreted the connection to the second pump control unit is an alternative connection, and the alternative connection to the second pump control unit is not required if the first pump connection unit is present.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Dependent claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent. The claim number upon which it depends is not there. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For compact prosecution, the Examiner interpret claim 13 as being dependent on claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahito (US 2009/0086316).

Regarding claim 1,  Kawahito teaches a system for microscopic (refer to US 2009/0086316) examination of a sample (Fig. 1, specimen 23, [abstract]) comprising: 
a microscope (chambers 2, 1 and top portion in Fig. 3 and 7-8, [0025], [0028]) and an incubation environment conditioning unit (temperature control apparatus 7, Fig. 3, [0036]) connected (by intake tube 14 and exhaust tube 15, [0036]) to said microscope; the microscope comprising: 
a microscope housing (Figs. 3 and 7; body 1, first chamber 2 housing of top part, [0025], [0028]) enclosing an illumination optics (illumination apparatus 8, and epi-illumination apparatus 9, [0025]), 
a microscope stage (Figs. 3 and 7, stage 3 with specimen case 22, [0029]) and an imaging optics (imaging lens 36 in Fig. 3, [0025]); 
an integrated sample chamber (chamber 2 and chamber 20 in Figs. 7-9) located within the microscope housing (Figs. 3 and 7 show 2 and 20 located within the microscope housing) and formed by a separated housing section (separated housing section 2) within said microscope housing (Fig. 3; body 1, first chamber 2 housing of top part); and 
the housing section (2) comprising a microscope interface (intake port 2c and an exhaust port 2d, Fig. 1, [0027]) configured for connecting the incubation environment conditioning unit (connecting temperature control apparatus 7, [0036]; Fig. 3) to the sample chamber (2) and/or to a dish top chamber (chamber 20, [0042]) to be placed within the sample chamber and configured to receive the sample (vessel (or a specimen case) 22 for culturing a specimen 23 is placed on the stage 3 [0029]); 
wherein the system provides a first incubation mode (hot airflow to chamber 2 through intake port 2c, “The temperature of the air in the interior of the first chamber 2 is adjusted to 37 degrees Celsius by the Peltier heating and cooling device 16 … the environment around the microscope is also maintained”; [0036-0038]) and a second incubation mode (humidity mixed air is supplied to the second chamber 20; Mixed air with a CO2 concentration of 5%; [0042-0043], Fig. 7-9), wherein in the first incubation mode the sample chamber is incubated by supply of a first incubation atmosphere by the incubation environment conditioning unit (“a circulation type temperature control apparatus 7. An intake tube 14 thereof is connected to the intake port 2c of the first chamber 2, … The temperature of the air in the interior of the first chamber 2 is adjusted to 37 degrees Celsius by the Peltier heating and cooling device 16 … the environment around the microscope is also maintained”; [0036-0038]), and wherein in the second incubation mode the stage top chamber is incubated by supply of a second incubation atmosphere by said incubation environment conditioning unit (humidification in addition to temperature control. Mixed air with a CO2 concentration of 5% is supplied, see Figs. 7-8 and details in [0043] and [0046-0051]).
Regarding claim 2, the system according to claim 1 is rejected (see above).
Kawahito teaches the system according to claim 1.
Kawahito teaches the system, wherein the incubation environment conditioning unit comprises: 
a pump control unit (Fig. 9 shows the control unit interface and described in [0041-0051]; “temperature control circuit” and “Peltier heating and cooling device 16”, [Fig. 9]) interface for connecting a first pump control unit and/or a second pump control unit (“Peltier heating and cooling device 16 is maintained by the heating and cooling fan 17 that can supply/exhaust air from/to the exterior of the temperature control apparatus 7”, [0036]; here cooling fan 17 is the pump to supply the air); wherein the first pump control unit (heating and cooling fan 17) is configured to supply the first incubation atmosphere having a first group of parameters in the first incubation mode (“The temperature of the air in the interior of the first chamber 2 is adjusted to 37 degrees Celsius by the Peltier heating and cooling device 16 … the environment around the microscope is also maintained”; [0036-0038]), and wherein the second pump control unit is configured to supply the second incubation atmosphere having a second group of parameters in the second incubation mode (“The temperature control apparatus 207 has a water tank (humidification means) 24 for humidification in addition to temperature control. Mixed air with a CO2 concentration of 5% is supplied to the water tank 24 through a tube 28, and the mixed air is discharged into distilled water 27 through a foaming cylinder 25 provided at the exit of the tube 28, whereby humidification is achieved. In addition, since a heater 26 is provided on the bottom of the water tank 24 to maintain the temperature of the distilled water 27 at 37 degrees Celsius, the temperature environment in the interior of the second chamber 20 is not affected. The above described mixed air is supplied to the second chamber 20 through a tube 29 that passes through a rotary fan 218.mixed air is supplied to the second chamber 20 through a tube 29 that passes through a rotary fan 218. The mixed air exhausted from the second chamber 20 is introduced to a bottle 31 through a tube 30, whereby condensed water is collected in the bottle 31” [0043]; here rotary fan 218 is the pump to supply the mixed air with a CO2 concentration of 5%).
Regarding claim 3, the system according to claim 2 is rejected (see above).
Kawahito teaches the system according to claim 2.
As best understood by the Examiner (see 112(b) rejection and claim interpretation) Kawahito further teaches the system of claim 2, wherein the pump control unit interface is configured for connecting the first pump control unit (Fig. 9 shows the control system of the environment control apparatus; “temperature control circuit”, temperature sensor 38 to monitor temperature, “temperature is controlled by the Peltier heating and cooling device 16”, [0036], [0048]), and for alternatively connecting the second pump control unit after removing the first pump control unit.
Regarding claim 4, the system according to claim 2 is rejected (see above).
Kawahito teaches the system according to claim 2.
Kawahito further teaches the system of claim 2, wherein the pump control unit interface is configured for connecting both the first pump control unit and the second pump control unit (Fig. 9 shows “Control microcomputer” control the system through “Temperature control circuit” and “CO2 Concentration control circuit”).
Regarding claim 5, the system according to claim 2 is rejected (see above).
Kawahito teaches the system according to claim 2.
Kawahito further teaches the system of claim 2, wherein the microscope comprises a common atmosphere regulation module for controlling the first group of parameters of the first incubation atmosphere in the first incubation mode, and the second group of parameters of the second incubation atmosphere in the second incubation mode (“control microcomputer”, FIG. 9 shows a control system diagram; “control microcomputer” connected to the temperature and the CO2 concentration, Peltier heating and cooling device 16, and sensors 38, 39, 40 and 41. All of these are controlled by a common “control microcomputer”)
Regarding claim 6, the system according to claim 5 is rejected (see above).
Kawahito teaches the system according to claim 5.
Kawahito further teaches the system of claim 5, wherein the common atmosphere regulation module is configured to communicate with the first pump control unit in the first incubation mode, and with the second pump control unit in the second incubation mode (Fig. 9 shows a common “control microcomputer” is configured to communicate with the first pump control unit “Peltier heating and cooling device 16” in the first incubation mode, and with the second pump control unit “CO2 concentration control circuit” in the second incubation mode).
Regarding claim 7, the system according to claim 2 is rejected (see above).
Kawahito teaches the system according to claim 2.
Kawahito further teaches the system of claim 2, wherein the microscope comprises an atmosphere regulation module (“control microcomputer”) interface for connecting a first atmosphere regulation module (“Peltier heating and cooling device 16” through “Temp. control circuit”) and/or a second atmosphere regulation module, wherein the first atmosphere regulation module is configured for controlling the first group of parameters of the first incubation atmosphere in the first incubation mode (“The temperature of the air in the interior of the first chamber 2 is adjusted to 37 degrees Celsius by the Peltier heating and cooling device 16 … the environment around the microscope is also maintained”; [0036-0038]), and wherein the second atmosphere regulation module is configured for controlling the second group of parameters of the second incubation atmosphere in the second incubation mode (“The temperature control apparatus 207 has a water tank (humidification means) 24 for humidification in addition to temperature control. Mixed air with a CO2 concentration of 5% is supplied to the water tank 24 through a tube 28, and the mixed air is discharged into distilled water 27 through a foaming cylinder 25 provided at the exit of the tube 28, whereby humidification is achieved. In addition, since a heater 26 is provided on the bottom of the water tank 24 to maintain the temperature of the distilled water 27 at 37 degrees Celsius, the temperature environment in the interior of the second chamber 20 is not affected. The above described mixed air is supplied to the second chamber 20 through a tube 29 that passes through a rotary fan 218.mixed air is supplied to the second chamber 20 through a tube 29 that passes through a rotary fan 218. The mixed air exhausted from the second chamber 20 is introduced to a bottle 31 through a tube 30, whereby condensed water is collected in the bottle 31” [0043]; here rotary fan 218 is the pump to supply the mixed air with a CO2 concentration of 5%).
Regarding claim 8, the system according to claim 7 is rejected (see above).
Kawahito teaches the system according to claim 7.
As best understood by the Examiner (see 112(b) rejection and claim interpretation) Kawahito further teaches the system of claim 7, wherein the atmosphere regulation module interface is configured for connecting the first atmosphere regulation module and for alternatively connecting the second atmosphere regulation module after removing the first atmosphere regulation module (Fig. 9 shows the control system of the environment control apparatus; “control microcomputer” interface is configured for connecting first atmosphere regulation module device 16: “temperature is controlled by the Peltier heating and cooling device 16”, [0036], [0048] also alternatively connecting the second atmosphere regulation module after removing the first atmosphere regulation module “The temperature and the CO2 concentration is controlled by a control microcomputer” [0046], detailed in [0047-0051]).
Regarding claim 9, the system according to claim 2 is rejected (see above).
Kawahito teaches the system according to claim 2.
Kawahito further teaches the system of claim 2, wherein the first group of parameters and second group of parameters each comprises at least one of a flow rate and a temperature and contents of H20 and/or CO2 and/or N2 and/or 02 (see Figs. 7 and 9; “FIG. 7 is a schematic diagram showing a cross section of an environment maintaining apparatus”, [0040]; “FIG. 9 is a diagram of the control system of the environment control apparatus for microscope shown in FIG. 7” [0044]; “The temperature control apparatus 207 has a water tank (humidification means) 24 for humidification in addition to temperature control. Mixed air with a CO2 concentration of 5% is supplied to the water tank 24 through a tube 28, and the mixed air is discharged into distilled water 27 through a foaming cylinder 25 provided at the exit of the tube 28, whereby humidification is achieved. In addition, since a heater 26 is provided on the bottom of the water tank 24 to maintain the temperature of the distilled water 27 at 37 degrees Celsius, the temperature environment in the interior of the second chamber 20 is not affected. … Supply of the mixed air from a bottle 42 is controlled in such a way that the temperature inside the first chamber 2, the second chamber 20 and the water tank 24 is maintained at 37 degrees Celsius and that the CO2 concentration in the second chamber 20 is maintained at 5%”, see [0040-0051]).
Regarding claim 10, the system according to claim 7 is rejected (see above).
Kawahito teaches the system according to claim 7.
Kawahito further teaches the system of claim 7, wherein the first atmosphere regulation module comprises sensors for determining the temperature and/or the contents of H2O and/or CO2 in the incubated sample chamber (“chamber 2 is monitored by a temperature sensor 38 …. second chamber 20 is monitored by a temperature sensor 39”, [0048]; “mixed air is monitored by a temperature sensor 40 provided in the water tank 24 …. The CO2 concentration is monitored by a CO2 sensor 41 provided in the second chamber 20”, [0049])
Regarding claim 11, the system according to claim 7 is rejected (see above).
Kawahito teaches the system according to claim 7.
Kawahito further teaches the system of claim 7, wherein the second atmosphere regulation module comprises sensors for determining the temperature and/or the contents of O2 and/or H20 and/or CO2 in the incubated stage top chamber (Fig. 7, stage 22 and stage top chamber is chamber 20; “chamber 20 is monitored by a temperature sensor 39”, [0048], Fig. 9). 
Regarding claim 12, the system according to claim 7 is rejected (see above).
Kawahito teaches the system according to claim 7.
Kawahito further teaches the system of claim 7, wherein the second atmosphere regulation module further comprises a humidifier for humidifying the second incubation atmosphere (“temperature control apparatus 207 has a water tank (humidification means) 24 for humidification in addition to temperature control. Mixed air with a CO2 concentration of 5% is supplied to the water tank 24”, [0043]).
Regarding claim 14, the system according to claim 1 is rejected (see above).
Kawahito teaches the system according to claim 1.
Kawahito further teaches the system of claim 1, wherein, in the second incubation mode, the system in configured to use the same temperature control as in the first incubation mode by controlling the temperature in the stage top chamber via the temperature in the sample chamber (Fig. 9 shows temperature sensor 38 is provided in second chamber, 38 is connected to Temp. Control circuit which controls temperature of first and second chambers).
Regarding claim 17, the system according to claim 1 is rejected (see above).
Kawahito teaches the system according to claim 1.
Kawahito further teaches the system of claim 1 further comprising a sample holder for holding the sample in the first incubation mode, the sample holder being adapted for attachment of a cover for forming the stage top chamber to be used in the second incubation mode (Figs. 1 and 8; “culture vessel (or a specimen case) 22 for culturing a specimen 23 is placed on the stage 3. The culture vessel 22 has a transmissive portion (a transmissive portion on the specimen case) 22a that transmits light from the specimen 23”, [0029].).
Regarding claim 18, the system according to claim 1 is rejected (see above).
Kawahito teaches the system according to claim 1.
Kawahito further teaches the system of claim 1, wherein the housing section comprises a lid providing direct access to the microscope stage for placing the sample and/or the stage top chamber in the sample chamber (Fig. 1, Lid 32; “opening 2a is closed by a lid 32 made of a plane parallel glass plate having a knob”, [0028].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahito as applied to claim 1 above, and further in view of Banks et al. (WO 9605285 A1).

Regarding claim 13, the system according to claim 12 is rejected (see above, The Examiner interpreted claim 13 depends on claim 12, see 112(d) rejection above).
Kawahito, as best understood by the Examiner, teaches the system according to claim 12. 
Kawahito teaches system pumps but doesn’t explicitly teach the system of claim further comprising a common pump configured to supply for both sub systems.
Kawahito and Banks are related as Incubator systems.
Banks teaches the system comprising a common pump (multi-channel pump, [abstract]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the pumps of Kawahito to include a common pump as taught by Banks for the predictable result of saving cost easier operation of one pump.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahito as applied to claim 1 above, and further in view of Muraki (US 2006/0023299).

Regarding claim 15, the system according to claim 1 is rejected (see above).
Kawahito teaches the system according to claim 1.
Kawahito teaches the system of claim 1 further comprising a microscope controller, the microscope controller being configured to control the illumination optics, the microscope stage and the imaging optics of the microscope for controlling the microscopic examination of the sample, and for providing an incubation environment conditioning unit interface for communicating with the incubation environment conditioning unit such that the microscope and the incubation environment conditioning unit can both be controlled by a microscope controller (“control microcomputer”, Fig. 9, to control the microscope; “FIG. 9 is a control system diagram of the environment control system for microscope shown in FIG. 7”, [0021]).
Kawahito doesn’t explicitly teach system further comprising a universal software interface for communication with a microscope controller, microscope and the incubation environment conditioning unit can both be controlled by the universal software interface.
Kawahito and Muraki are related as microscopes.
Muraki teaches a universal software interface for communication with a microscope controller, microscope and the incubation environment conditioning unit can both be controlled by the universal software interface (Fig. 2 shows the PC interfaces; “output from the temperature sensor 106 is inputted into the computer PC via an incubator temperature detection section 106S, and is also inputted into a temperature display section 107 arranged on the wall surface of the detection unit 20. The computer PC controls the heater 21H and the like via the incubator temperature control section 106C”, [0108]; “culture gas mixing bath 91, a CO2 concentration detection section 94 which detects the carbon dioxide concentration of the inside thereof is arranged, so that the output from the CO2 concentration detection section 94 is inputted to the computer PC. A CO2 concentration control section 95 which controls the amount of carbon dioxide to be supplied to the culture gas mixing bath 91 based on the instruction from the computer PC, is arranged for the CO2 pump 93. Moreover, a CO2 concentration display section 96 which displays the carbon dioxide concentration in the culture gas mixing bath 91 detected by the CO2 concentration detection section 94, is arranged on the wall surface of the culturing unit 70”, [0147]; “The carbon dioxide concentration inputted from the CO2 concentration detection section 94 to the computer PC is saved into a memory as data, and data processing is made possible in the computer PC”, [0149]; “among the abovementioned scan methods shown in FIG. 6A, FIG. 6B, FIG. 6C, and FIG. 6D, the scan method by which the total moved distance or the scanning time becomes the shortest is automatically selected by the computer PC”, [0161]; “computer PC automatically selects the excitation filter 56”, [0173], see [0065], [0067], [0081], [0084], [0108-109])
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Kawahito to include a universal software interface for communication with a microscope controller; the microscope and the incubation environment conditioning unit can both be controlled by the universal software interface as taught by Muraki for the predictable result of easily operating and controlling the system and analyzing the results, as taught by Muraki in Fig. 2 and paragraphs [0065], [0067], [0081], [0108], [0147] and more.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for indicating allowable subject matter: the prior art taken either singly or in combination fails to anticipate or fairly suggest the universal software interface is configured such that the system automatically switches into the first incubation mode if the first pump control unit is connected to the pump control unit interface, and into the second incubation mode if the second pump control unit is connected to the pump control unit interface, in combination of the other limitations of the claims 1 and 15, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872